Title: To George Washington from John Miller, 25 June 1789
From: Miller, John
To: Washington, George



[Philadelphia] June 25th 1789.

The Memorial of John Miller of the City of Philadelphia, Humbly Sheweth
That your Memorialist having many Years served his Country, is now out of any Employment, and finding that some persons will be appointed to carry into Execution Sundry Laws now under Consideration befor the honorable Congress, and having met of late with many heavy Losses by failures—
Your Memorialist therefore humbly Offers himself, as a Candidate to your Excellency for some place in any Department in this City that your Excellency may think him Worthy of: Your Memorialist has the honour to be Acquainted with their Honours the Senators of this State, and the Members of Congress from this City. Your Memorialist most humbly begs this favour for his Support in this time of Life, and as in duty bound Shall Pray

John Miller

